Name: Commission Regulation (EEC) No 2504/80 of 30 September 1980 amending for the sixth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 80 Official Journal of the European Communities No L 256/51 COMMISSION REGULATION (EEC) No 2504/80 of 30 September 1980 amending for the sixth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community 2 . Categories , qualities and coefficients : Categories and qualities Ungtyre , &lt; 500 kg, super Ungtyre, &lt; 500 kg, extra Ungtyre, &lt; 500 kg, 1 . klasse Ungtyre , &lt; 500 kg, 2. klasse Tyre, prima Tyre, 1 . klasse Tyre, 2 . klasse Stude, prima Stude, 1 . klasse Stude , 2 . klasse Kvier, prima Kvier, 1 . klasse Kvier, 2. klasse KÃ ¸er med kalvetaender, prima KÃ ¸er med kalvetaender, 1 . klasse KÃ ¸er, 1 . klasse KÃ ¸er, 2 . klasse KÃ ¸er, 3 . klasse KÃ ¸er, 4 . klasse Weighting coefficients 4-9 28 0 11-8 2-3 2-2 0-4 01 0-8 01 0.1 6-8 2.2 0-3 3-5 2-5 17.0 8-5 5-1 3-4'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 12 (7) and Article 25 thereof, Whereas the changing trading conditions in respect of adult bovine animals in Denmark requires the replace ­ ment of the 'prima' quality by two new qualities named 'super' and 'extra' in the list of categories 'Ungtyre of less than 500 kilograms' ; whereas, as a result of that replacement, the wording of the list of categories, qualities and coefficients in that Member State should be amended and, accordingly, Annex II to Commission Regulation (EEC) No 610/77 (3 ), as last amended by Regulation (EEC) No 1624/80 (4), should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex II (C) to Regulation (EEC) No 610/77 is hereby replaced by the following text : 'C. DENMARK Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall first apply for the purposes of calculating the levies in force with effect from 6 October 1980 . 1 . Representative market (quotation centre) : KÃ ¸benhavn This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 1 48, 28 . 6 . 1968, p . 24 . (2) OJ No L 329 , 24 . 12 . 1979 , p . 15 . (3) OJ No L 77, 25 . 3 . 1977, p. 1 . (4) OJ No L 162, 27 . 6 . 1980, p. 31 .